DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
The following is a section from MPEP 2144.05 - Part II.   OPTIMIZATION OF RANGES: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. (US Pub 2007/0142580 cited in IDS) in view of Bladel et al. (US Patent 5,576,381 newly cited).
In regard to claims 1, 7 and 8, Ino et al. teach an electrolyte solution comprising: a fluorine-based polymer electrolyte which contains a -SO3X group where X is hydrogen, an alkali metal, an alkaline-earth metal or NR1R2R3R4 where R1, R2, R3 and R4 are each independently an alkyl group having 1 to 3 carbon atoms or hydrogen (M1 is a metal from Group 1 of the periodic table, such as -SO3Na - paragraphs [0006-0007, 0058, 0106]), 
a 100% water-containing solvent with 33 mass% solids (paragraphs [0060, 0101] - only water is disclosed in the example), and a fluorine ion concentration is preferably 10 ppm or less based on a solid-content mass of the fluorine- based polymer electrolyte (paragraph [0021]).
	While Ino et al. teach particles of an average diameter of about 10 nm (paragraph [0062]), independent claim 1 differs in calling for wherein in a dynamic light scattering particle-size measurement, at least one particle-size peak top (A) is present in a range of 0.10 micron or more and less than 5.0 micron and at least one particle-size peak top (B) is present in a range of 5.0 micron or more and 50.0 micron or less, a scattering intensity ratio (A/B) of the particle-size peak top (A) to the particle-size peak top (B) is 1.0 x 10-2 or more and 1.0 x 10 or less.
However, Bladel et al. teach a similar aqueous dispersion of fluoropolymers and the desirability to use a bimodal distribution of particle sizes, such as 5 to 20 weight percent of a smaller particle size fluoropolymer B) with a size such as 100 nm (i.e. 0.1 micron) and 70 to 95 weight percent of a larger fluoropolymer A) with a size such as 300nm (a claimed ratio of A/B such as ~0.25 or lower) because such allows for larger solid contents in the dispersion without coagulation and helps regulate the viscosity of the solution (see column 2 lines 32 - column 5 and Examples). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bimodal particle distribution, such as including a mixture of 
The particle sizes of the prior art are taken to be close enough that one skilled in the art would have expected them to have the same properties in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  Alternatively, changes to size and shape of the prior art polymer particles are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV) in order to optimize the properties of the electrolyte solution (MPEP 2144.05 Part II above).
In regard to claim 2, Bladel et al. does not teach a scattering peak is present in the laser diffraction/scattering particle size distribution measurement and therefore none is presumed present (the prior art method is taken to result in uniform particle sizes for each polymer size).
In regard to claim 3, Ino et al. teach the fluorine-based polymer electrolyte contains a copolymer which has a general structure which overlaps the claimed structure of having a repeating unit represented by the following formula (1) and a repeating unit represented by the following formula (2): - (CFZ-CF2) - (1) where Z represents H, Cl, F or a perfluoroalkyl group having 1 to 3 carbon atoms, - (CF2-CF (-0- (CF2CF (CF) ) n- (CF2) m-SO3X)) - (2) where X is hydrogen, an alkali metal, an alkaline-earth metal or NR1R2R3R4 where Ri, R2, R3 and R4 are each independently an alkyl group having 1 to 3 carbon atoms or hydrogen: m is an integer of 0 to 12; and n is an integer of 0 to 2, with the proviso that m and n are not simultaneously 0 (paragraphs [0009-0050]).
In regard to claims 4 and 5, Ino et al. teach the Z is F, X is Na, n is 0 and m is 2 (paragraphs [0007-0009, 0050, 0106]).
In regard to claim 6, Ino et al. teach varying levels of polymer loading, polymerization and solvent drying which are reasonably presumed to overlap the claimed range of the fluorine-based polymer electrolyte has an equivalent mass of 300 to 1,000 g/eq (paragraphs cited above) absent evidence to the contrary (see MPEP 2112.01).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723